Opinion filed June 23, 2022




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-20-00163-CR
                                  __________

                    JOSUE MANUEL NIETO, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 70th District Court
                               Ector County, Texas
                       Trial Court Cause No. A-17-1503-CR


                      MEMORANDUM OPINION
      The State charged Josue Manuel Nieto, Appellant, by indictment for the first-
degree felony offense of aggravated robbery with a deadly weapon. See TEX. PENAL
CODE ANN. § 29.03 (West 2019). In January 2018, Appellant pleaded guilty
pursuant to a plea bargain. The trial court deferred a finding of guilt and placed
Appellant on deferred adjudication community supervision for a term of six years.
      In February 2020, the State filed a motion to proceed with an adjudication of
guilt, alleging two violations of the terms and conditions of community supervision.
The trial court heard the motion to proceed in June 2020. Appellant pleaded “true”
to both alleged violations. The trial court adjudicated Appellant guilty of the charged
offense and assessed his punishment at confinement in the Institutional Division of
the Texas Department of Criminal Justice for a term of forty years. In a single issue,
Appellant contends that the trial court’s sentence violated the requirements of
Section 1.02 of the Texas Penal Code. We affirm.
                                       Background Facts
      The record in this case provides few facts about the underlying offense. At
the revocation/adjudication hearing, Appellant testified that he consumed alcohol
and “most likely” marihuana before he committed the robbery. Andrea Moralez,
Appellant’s community supervision officer, testified that Appellant used a broken
beer bottle as a weapon to threaten a clerk in a convenience store. Relying on the
presentence investigation report 1 (PSI), the trial court stated on the record that
Appellant “told [the clerk] to get on the floor, [or Appellant] would shank him if he
. . . moved.” After the trial court adjudicated Appellant guilty, it assessed his
punishment at confinement for a term of forty years “because of the seriousness of
[Appellant’s] crime.” The trial court also noted that Appellant admitted to using
alcohol, cocaine, and marihuana in the two weeks prior to the date that he was placed
on deferred adjudication. This appeal followed.
                                                Analysis
      In his sole issue, Appellant contends that the trial court abused its discretion
when it assessed Appellant’s punishment. Specifically, Appellant contends that his
sentence violates the objectives of Section 1.02 of the Penal Code because the trial


      1
       The PSI is not included in our record.
                                                   2
court did not consider public safety, deterring others from similar conduct, or
rehabilitation. See PENAL CODE § 1.02 (West 2021). The State responds that
Appellant waived the issue by failing to object at either sentencing or in a motion
for new trial. Alternatively, the State contends that the trial court did not abuse its
discretion by sentencing Appellant within the prescribed punishment range.
      We begin with the threshold matter of whether Appellant preserved his issue
for appeal. To preserve error for appellate review, the record must show that “the
complaint was made to the trial court by a timely request, objection, or motion that:
(A) stated the grounds for the ruling that the complaining party sought from the trial
court with sufficient specificity to make the trial court aware of the complaint, unless
the specific grounds were apparent from the context.” TEX. R. APP. P. 33.1(a)(1)(A).
To preserve alleged error relating to excessive punishment, a defendant must make
a timely request, objection, or motion to the trial court. Castaneda v. State, 135
S.W.3d 719, 723 (Tex. App.—Dallas 2003, no pet.); see Mercado v. State, 718
S.W.2d 291, 296 (Tex. Crim. App. 1986) (“As a general rule, an appellant may not
assert error pertaining to his sentence or punishment where he failed to object or
otherwise raise such error in the trial court.”). Here, Appellant did not raise an
objection under Section 1.02 at the time his sentence was imposed or in any posttrial
motion. See Burt v. State, 396 S.W.3d 574, 577 (Tex. Crim. App. 2013) (“In some
instances, an appellant may preserve a sentencing issue by raising it in a motion for
new trial.”); Vidaurri v. State, 49 S.W.3d 880, 886 (Tex. Crim. App. 2001) (failure
to object at the time of sentencing or in a posttrial motion waives error for appeal).
      Appellant contends that the complaint he raises on appeal was preserved
because the specific grounds were apparent from the context of the record. To
support his contention, Appellant cites to trial counsel’s argument before sentencing
that the appropriate punishment was to adjudicate, suspend punishment, and
sentence Appellant to a term in the Substance Abuse Felony Punishment Facility
                                           3
(SAFPF). Trial counsel asked the trial court “not to write this kid off” with a forty-
year sentence and urged the trial court to use the rehabilitative tools available to
address Appellant’s marihuana usage.
      Appellant’s contention is misplaced. The context of Appellant’s arguments
at trial was that Appellant wanted a lesser sentence than the forty-year sentence
requested by the prosecutor. But at no time did Appellant assert that the sentence
imposed by the trial court violated Section 1.02. A complaint that a sentence violates
Section 1.02 must be presented to the trial court in order to preserve the complaint
for appellate review. Neal v. State, No. 05-19-00699-CR, 2020 WL 3958192, at *3
(Tex. App.—Dallas July 13, 2020, no pet.) (mem. op., not designated for
publication); Littlebird v. State, No. 05-17-00709-CR, 2018 WL 2926811, at *2
(Tex. App.—Dallas June 7, 2018, no pet.) (mem. op., not designated for
publication); Thornton v. State, No. 05-16-00565-CR, 2017 WL 1908629, at *4
(Tex. App.—Dallas May 9, 2017, pet. ref’d) (mem. op., not designated for
publication).
      Even if Appellant had preserved the error, his contention is without merit. We
review a trial court’s determination of punishment for an abuse of discretion.
Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984). The general rule is
that a trial court does not abuse its discretion if the sentence is within the proper
range of punishment. Id. Appellant does not contend that his sentence is outside the
proper range of punishment.
      Appellant pleaded guilty to the charged offense and pleaded “true” to two
alleged violations of his community supervision. Moralez testified that Appellant
complied with the requirements to report, attend counseling, and pay fines, but that
he failed drug tests on two occasions. In addition to the two failed drug tests,
Appellant admitted that he violated the community supervision terms pertaining to
drug use on multiple other occasions—at least twelve times.
                                          4
        Appellant testified at the revocation hearing that he is an addict and cannot
help himself or abstain from consuming illegal drugs. Appellant admitted that he
knew he had a substance abuse problem but that he only completed the minimum
required courses and did not seek out help from his probation officer or members of
his family. Constance Roberts, a drug abuse counselor, testified that she believed
Appellant was an addict. Appellant had participated in her program for a few years
as a teenager before he stopped going entirely. Thus, the testimony at the hearing
unequivocally indicates that Appellant had a long history of substance abuse.
        Appellant contends that the trial court “prejudged” Appellant based on the PSI
and did not consider the evidence presented at the hearing.                          To support this
contention, Appellant cites a statement by the trial court that it “fully intended to
[sentence Appellant to] 60 years in prison because of the seriousness of [his] crime
and what [he] ha[s] done.” We disagree with Appellant’s interpretation of the trial
court’s statement. Although the trial court may have originally intended to sentence
Appellant to sixty years, the trial court ultimately sentenced Appellant to a term of
forty years, presumably because of the evidence presented at the hearing. A sentence
of forty years is within the punishment range for a first-degree felony. See PENAL
§ 12.32(a) (West 2019) (a first-degree felony shall be punished by imprisonment
“for life or for any term of not more than 99 years or less than 5 years”).
        Appellant also contends that a forty-year sentence is disproportionate2 or
unreasonable because the original sentence was for deferred adjudication for a
period of six years. We find this contention to be unsupported by authority or the


        2
         Although Appellant asserts that his sentence is disproportionate, he does not contend that the
sentence violates the United States Constitution or the Texas Constitution. Thus, a constitutional analysis
is beyond our review. However, we find nothing disproportionate in a forty-year sentence for an aggravated
robbery with a deadly weapon. See Sullivan v. State, 975 S.W.2d 755, 756 (Tex. App.—Corpus Christi–
Edinburg 1998, no pet.) (evaluating proportionality of a sentence to the original charge rather than the
violation of community supervision terms).

                                                    5
record before us. Appellant’s contention “confuses the decision to adjudicate, which
[is] based on the violations of supervision, with the punishment decision.”
Atchison v. State, 124 S.W.3d 755, 759 (Tex. App.—Austin 2003, pet. ref’d). The
trial court imposed a forty-year sentence as punishment for the first-degree felony to
which Appellant had previously pleaded guilty.
      Although Appellant’s trial counsel urged that an addiction treatment program
and rehabilitation were appropriate, rehabilitation is not the only purpose of the
Penal Code. Based on the crime charged and Appellant’s own admissions, we
cannot say that the sentence violates the objectives of the Penal Code to prevent the
reoccurrence of criminal behavior to ensure the public safety.            See PENAL
§ 1.02(1)(A), (C). Moreover, incarceration does not necessarily mean that Appellant
will be denied the opportunity for rehabilitation. See Foster v. State, 525 S.W.3d
898, 911 (Tex. App.—Dallas 2017, pet. ref’d). Accordingly, the trial court did not
abuse its discretion: Appellant’s sentence is within the prescribed statutory range,
and it does not violate the objectives stated in Section 1.02 of the Penal Code. We
overrule Appellant’s sole issue.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                JOHN M. BAILEY
                                                CHIEF JUSTICE


June 23, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                            6